DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 12, and 20 are objected to because of the following informalities:  
In line 6 of claim 2, “the second type” should change to “a second type”.
In line 7 of claim 12, “the second type” should change to “a second type”.
In line 1 of claim 20, “The terminal device of claim 1” should change to “The terminal device of claim 11”, because claim 1 is directed to a method. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 10, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2018/0324676 A1).
Regarding claim 1:
Huang discloses a method for transmitting data, comprising: receiving, by a terminal device (Fig. 4, 115-a; Fig. 14, 1405), a first signaling (Fig. 4, 425), wherein the first signaling is used for indicating the terminal device to transmit a first physical uplink channel on a first resource (Para. [0080]); determining, by the terminal device, whether a transmission parameter used for transmitting the first physical uplink channel satisfies a preset condition (Fig. 4, 435; Para. [0082]-[0085]); and carrying, by the terminal device, data of a first type on the first physical uplink channel for transmission when the transmission parameter satisfies the preset condition, wherein the data of the first type is data of grant-free based transmission (Fig. 4, 440; Para. [0087]). 	
	Regarding claim 3:
Huang further discloses carrying, by the terminal device, the data of the first type on a second physical uplink channel for transmission when the transmission parameter does not satisfy the preset condition, wherein the second physical uplink channel is a physical uplink channel transmitted on a second resource (Para. [0088]; Fig. 4, 450). 
Regarding claim 10:
Huang further discloses wherein the grant-free based transmission comprises Type 1 transmission or Type 2 Transmission; wherein the Type 1 transmission is configured by an RRC signaling; or the Type 2 transmission is configured by an RRC signaling and activated by a physical signaling (Para. [0080]). 
	Regarding claim 11:
Huang discloses a terminal device (Fig. 14, 1405), comprising: a transceiver (Fig. 14, 1435), configured to receive a signaling, wherein the signaling is used for indicating the terminal device to 
Regarding claim 13
Huang further discloses wherein the transceiver is further configured to: carry the data of the first type on a second physical uplink channel for transmission when the transmission parameter does not satisfy the preset condition, wherein the second physical uplink channel is a physical uplink channel transmitted on a second resource (See rejection of claim 3). 	
	Regarding claim 20:
Huang further discloses wherein the grant-free based transmission comprises Type 1 transmission or Type 2 Transmission; wherein the Type 1 transmission is configured by an RRC signaling; or the Type 2 transmission is configured by an RRC signaling and activated by a physical signaling (See rejection of claim 10).

Allowable Subject Matter
Claims 2, 4-9, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO HUI A ZHU/Primary Examiner, Art Unit 2465